Exhibit 10.3 NONCOMPETITION AGREEMENT This NONCOMPETITION AGREEMENT (“Agreement”) is made as of August 1, 2017, by and between West Corporation, a Delaware corporation (the “Company”), and Jan Madsen ("Executive") (collectively hereinafter, the “parties”). WHEREAS, the Company and Executive previously have entered into Performance-Based Restricted Stock Unit Award Agreements dated September 14, 2015, March 21, 2016 and March 24, 2017 (each, a “PBRSU Agreement”); WHEREAS, on May 9, 2017, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among Mount Olympus Holdings, Inc., a Delaware corporation (“Parent”), Olympus Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), and the Company, pursuant to which Merger Sub will be merged with and into the Company, causing the Company to become a wholly owned subsidiary of Parent (the “Merger”), subject to the terms and conditions set forth in the Merger Agreement; WHEREAS, the Merger Agreement permits the Company and Executive to amend the PBRSU Agreements to modify the manner in which the applicable performance measures are deemed to have been satisfied upon the consummation of the Merger; WHEREAS, effective as of the date hereof, the Company and Executive have amended the PBRSU Agreements (the “PBRSU Amendment”), contingent upon consummation of the Merger, to provide that, for the pre-closing period, the performance goals will be deemed to have been satisfied at 100% of the target level; and WHEREAS, as a condition to entering into the PBRSU Amendment, the Company has required that Executive enter into this Agreement. NOW THEREFORE, the parties agree as follows: I. Covenant Not to Compete.
